DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13-26 are pending.  Claims 13-26 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gilad et al. US2012/0101331.
For claim 13, Gilad discloses a “system (guidance apparatus and attached capsule of figs 20A-20D and [0111] which describes the third embodiment only as it differs from the general superseding embodiment, e.g. in figs 1-8A, in the bending section 40, having cover 46 with holes 47 for air insufflation.  As [0111] only describes the differing feature from the superseding embodiment (i.e. cover 40 with related structure), the details of the rest of the device comes from the superseding embodiment), comprising: 
a capsule endoscope (4; [0047]) comprising an imaging system; and 
a tether (guide apparatus 2; e.g. figs 1-4; [0054]) comprising: 
a clamp (attachment member 12; e.g. fig 2A; [0051]) configured to engage the capsule endoscope; and 
a flexible member (sleeve 6; figs 1-4; [0054]) comprising a lumen, 
wherein the clamp comprises a port (holes 47; [0111]) configured to be in fluidic communication with the lumen ([0106, 0114] describes the embodiments with air supplied, including the embodiment of figs 20A-20D, having opening 56 to which air is supplied; fig 22A, 22B) and with an environment outside the clamp while the clamp is engaged with the capsule endoscope”.
For claim 14, Gilad discloses the “system of claim 13, wherein the imaging system comprises a first lens on a proximal portion of the capsule endoscope ([0047] describes incorporated by reference, Gilad et al. US2007/0118018, lens 208; fig 3)”.
For claim 15, Gilad discloses the “system of claim 14, wherein the imaging system comprises a second lens on a distal portion of the capsule endoscope ([0047] describes incorporated by reference, Gilad et al. US2007/0118018, lens 209; fig 3)”.
For claim 16, Gilad discloses the “system of claim 13, wherein the clamp comprises a sheath (attachment member 12, specifically the cylindrical tube portion holding the sides of the capsule; fig 2A) configured to surround at least a portion of the capsule endoscope”.
For claim 17, Gilad discloses the “system of claim 16, wherein the clamp comprises an anchor member (the portion of the device proximal to the defined attachment member 12 as above, along with bending section 40 as seen in fig 20A) coupling the sheath and the flexible member”.
For claim 18, Gilad discloses the “system of claim 17, wherein the port is on the anchor member and axially offset from a proximal portion of the capsule endoscope (fig 20A shows holes 47)”.
For claim 19, Gilad discloses the “system of claim 17, wherein the anchor member comprises one or more arcuate structures (the portion of the anchor member proximal to ”.
For claim 20, Gilad discloses the “system of claim 16, wherein the clamp comprises a housing (cover 46; fig 20A) defining a chamber between the sheath and the flexible member, wherein the housing comprises the port (cover 46 comprises the hole 47)”.
For claim 22, Gilad discloses the “system of claim 13, further comprising at least one of a pressure source and vacuum source arranged in fluidic communication with the lumen ([0106, 0114] describes providing insufflation via an air supply as the pressure source)”.
For claim 25, Gilad discloses the “system of claim 13, wherein the clamp is configured to releasably engage the capsule endoscope ([0051] describes the capsule releasably attached to the attachment member 12)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad et al. US2012/0101331 as applied to claim 20 above, and further in view of Bendele et al. US2012/0095391.
For claim 21, Gilad does not disclose the “system of claim 20, wherein the housing further comprises a valve”.  Bendele teaches providing a backflow valve 180 to prevent backflow into an instrument [0064].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Bendele .
Claim 23, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad et al. US2012/0101331.
For claim 23, the current embodiment of Gilad does not explicitly disclose the “system of claim 22, wherein the at least one of a pressure source and vacuum source comprises a syringe”.  In another embodiment, Gilad teaches the use of hydraulic/pneumatic mechanism, e.g. syringe for a controlling mechanism [0077, 0115].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment of Gilad into the invention of the current embodiment in order to configure “wherein the at least one of a pressure source and vacuum source comprises a syringe” because it allows application of pressurized fluid/air ([0077]).
For claim 24, the current embodiment of Gilad does not disclose the “system of claim 22, wherein the at least one of a pressure source and vacuum source comprises a pump”.  In another embodiment, Gilad teaches the use of hydraulic/pneumatic mechanism, e.g. syringe for a controlling mechanism and the interchangeability of syringes and pumps [0077, 0115].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment of Gilad into the invention of the current embodiment in order to configure “wherein the at least one of a pressure source and vacuum source comprises a syringe” because it allows application of pressurized fluid/air ([0077]).
For claim 26, the current embodiment of Gilad does not disclose the “system of claim 13, wherein the capsule endoscope is magnetically controllable”.  In another embodiment, Gilad teaches the capsule is held by a magnetic force [0094].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment of Gilad into the invention of the current system of claim 13, wherein the capsule endoscope is magnetically controllable” because it avoids an active manner of holding the capsule, e.g. a suction/vacuum force and provides a passive mechanism that does not require additional power [0094].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795